Citation Nr: 1047975	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1971.  He died in December 2007.  The appellant in this matter is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The appellant testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's claim of entitlement to service connection for 
the cause of the Veteran's death unfortunately must be remanded.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

VA has a duty to notify the appellant of the information and 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
the appellant must be informed of the information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that she is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of 
these requirements, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits such as is raised here, 
includes (1) a statement of the disabilities, if any, for which 
the Veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
disability, and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
disability not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Additionally, the appellant must be informed of 
how disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that the appellant has 
received one notification letter, dated in February 2008, with 
respect to her claim.  This letter informed her of what the 
evidence must show to establish entitlement to DIC benefits, her 
and VA's respective duties for obtaining evidence, and how VA 
determines disability ratings and effective dates.  However, it 
did not include a statement of the disabilities for which the 
Veteran was service-connected at the time of his death or contain 
explanations of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
disability and based on a disability not yet service-connected.  
Such notification is required by Hupp and therefore must be 
provided on remand.

VA also has a duty to assist the appellant in developing her 
claim.  This duty includes making reasonable efforts to help her 
procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts 
to help the Veteran obtain records that are in Federal custody, 
such as VA treatment records, consist of making as many requests 
as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request 
may cease, however, when if it is determined that they do not 
exist or that further requests to obtain them would be futile.  
Id.  

At the outset, the Board notes that the Veteran's Certificate of 
Death reveals that he died on December [redacted], 2007.  It further 
reveals that his cause of death was cardiopulmonary arrest due to 
acute renal failure due to hepatocellular carcinoma due to 
hepatitis C.

The claims file reflects that the Veteran received most, if not 
all, of his healthcare from VA.  A January 25, 2008, VA treatment 
record from the VA Medical Center (VAMC) in Providence, Rhode 
Island, entitled "Discharge Summary" indicates that the 
Veteran's cause of death was cardiopulmonary arrest secondary to 
acute renal failure secondary to hepatorenal syndrome from 
longstanding hepatitis C and cirrhosis and hepatocellular 
carcinoma, or cancer of the liver.  It also indicates that he was 
seen in the Emergency Department (ED) multiple times the week 
prior to his death and that his final hospitalization began on 
December [redacted], 2007.

Other than this Discharge Summary, VA treatment records from the 
Providence, Rhode Island, VAMC dated from April 2003 to March 27, 
2006, and on December [redacted], 2007, have been associated with the 
claims file.  These extant records do not concern the Veteran's 
hepatocellular carcinoma.  As the appellant's representative 
indicated at the May 2010 Travel Board hearing that the Veteran 
was diagnosed with liver cancer not very long before he died, the 
Board infers that missing VA treatment records dated sometime 
between March 27, 2006, and December [redacted], 2007, relate to 
hepatocellular carcinoma.  The missing VA treatment records also 
must concern the Veteran's multiple ED visits the week prior to 
his death and his final hospitalization from December [redacted], 2007, 
to December [redacted], 2007, given the timeframe they cover.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Attempts must be made on remand to obtain 
the Veteran's missing VA treatment records dated between March 
27, 2006, and December [redacted], 2007, pursuant to 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c)(2) (2010) for this reason and because they are 
potentially relevant to the appellant's claim.  Indeed, she 
contends, among other things, that the Veteran was exposed to 
hepatitis C, which resulted in his ultimately fatal 
hepatocellular carcinoma, during service.

VA's duty to assist the appellant in developing her claim 
additionally includes obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  A medical opinion is necessary when there is (1) 
competent evidence that the Veteran has a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that he suffered an event, injury or disease in 
service or manifested certain diseases during an applicable 
presumption period, (3) an indication that the current disability 
or symptoms may be associated with service or with another 
service-connected disability, and (4) insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

A review of the claims file reveals that no medical opinion has 
been obtained regarding the appellant's claim.  The missing VA 
treatment records discussed above, as well as any other new 
evidence collected during the course of this remand, may affect 
whether the four McLendon criteria triggering the requirement for 
such an opinion have been satisfied.  The necessity of obtaining 
a medical opinion therefore shall be considered on remand once 
all missing VA treatment records and new evidence have been 
collected.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification 
letter that satisfies the requirements in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  This letter accordingly shall 
include (1) a statement of the 
disabilities, if any, for which the 
Veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected disability, 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a disability not yet 
service connected.

2.  Attempt to obtain and associate with 
the claims file the Veteran's missing VA 
treatment records dated between March 27, 
2006, and December [redacted], 2007, from the VAMC 
in Providence, Rhode Island.  All efforts 
undertaken in this regard must be 
documented in the claims file.  If no 
records exist, the claims file shall be 
documented accordingly.

3.  After completion of the above 
development, review the claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file, 
after securing any necessary proper 
authorization, additional pertinent 
records identified by the appellant during 
the course of this remand.  This also 
shall include, if deemed necessary, 
obtaining a medical opinion regarding the 
claim.

4.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

